Name: 86/449/EEC: Council Decision of 8 September 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application, as from 16 June 1986, of the Agreement amending for the second time the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-09-13

 Avis juridique important|31986D044986/449/EEC: Council Decision of 8 September 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application, as from 16 June 1986, of the Agreement amending for the second time the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau Official Journal L 261 , 13/09/1986 P. 0020*****COUNCIL DECISION of 8 September 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application, as from 16 June 1986, of the Agreement amending for the second time the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau (86/449/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Government of the Republic of Guinea-Bissau and the European Economic Community on fishing off the coast of Guinea-Bissau (1), signed on 27 February 1980, as amended by the Agreement signed on 15 March 1983 (2), Having regard to the proposal from the Commission, Whereas, pursuant to the second paragraph of Article 17 of the Agreement on fishing off the coast of Guinea-Bissau, the Community and the Republic of Guinea-Bissau conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the second three-year period of application; Whereas, as a result of these negotiations, an Agreement amending for the second time the abovementioned Agreement on fishing was initialled on 22 May 1986; Whereas, under that Agreement, fishermen from the enlarged Community retain the fishing opportunities open to them in the waters under the sovereignty or jurisdiction of the Republic of Guinea-Bissau; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, it is indispensable that the Agreement in question be applied as soon as possible; whereas, for this reason, the two parties initialled an Agreement in the form of an Exchange of Letters approved by Decision 86/182/EEC (3); whereas the said Agreement in the form of an Exchange of Letters should be approved, pending a final decision to be taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application, as from 16 June 1986, of the Agreement amending for the second time the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters referred to in Article 1 in order to bind the Community. Done at Brussels, 8 September 1986. For the Council The President P. BROOKE (1) OJ No L 226, 29. 8. 1980, p. 33. (2) OJ No L 84, 30. 3. 1983, p. 1. (3) OJ No L 131, 17. 5. 1986, p. 51.